Title: From George Washington to Jedediah Huntington, 17 May 1783
From: Washington, George
To: Huntington, Jedediah


                  
                     Sir
                     Head Quarters 17th May 1783
                  
                  Having perused, with attention, your Letter of yesterday, and the Papers enclosed in it respecting the Court of enquiry, appointed in the Orders of the 3rd of April 1783; upon mature consideration, I am of opinion, that the Court ought to proceed without delay, to the investigation directed therein, notifying Major Reid, and taking all such measures, as may seem proper to them for ascertaining the facts fully, and reporting their opinion thereon at large, which, if approved, will be considered in the final determination of the matters in question, of which all persons concerned should be previously apprised, that they may regulate their conduct accordingly.  I am sir, With great regard, Your Most Obedient Servant
                  
                     Go: Washington
                  
               